Case 1:19-cv-00505-LF-SCY Document 13 Filed 08/02/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

 

WILDEARTH GUARDIANS,

Plaintiff,
No. 1:19-cv-00505-SCY
V.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior; and
UNITED STATES BUREAU OF LAND
MANAGEMENT,

Defendants.

 

 

NOTICE OF ENTRY OF APPEARANCE
Jon J. Indall, of Maldegen, Templeman & Indall, LLP, hereby enters appearance on behalf

of Intervenor American Petroleum Institute in the above-captioned cause of action.

Respectfully submitted,

MALDEGEN, TEMPLEMAN & INDALL LLP

< KCR-8.88

Jon J. Indall

1925 Aspen Drive, 200A
Santa Fe, NM 87505
Phone: 505-216-3075
jindall@cmtisantafe.com

 

August 2, 2019 Steven J. Rosenbaum

(pro hac vice forthcoming)
Bradley K. Ervin

(pro hac vice forthcoming)
COVINGTON & BURLING, LLP
One CityCenter
850 Tenth St., N.W.
Washington, D.C. 20001
Case 1:19-cv-00505-LF-SCY Document 13 Filed 08/02/19 Page 2 of 2

Phone: (202) 662-6000
Fax: (202) 662-6291
srosenbaum@cov.com
bervin@cov.com

Attorneys for Applicant for Intervention

CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of August, 2019, I caused a true and correct copy of

the foregoing Motion for Leave to Intervene and all accompanying attachments, to be filed with

the Court electronically and served by the Court’s CM/ECF System upon the following:

Daniel L. Timmons

Samantha Ruscavage-Barz

WildEarth Guardians

301 N. Guadeloupe St., Suite 201

Santa Fe, New Mexico 87501

Tel.: (505) 570-7014
dtimmons@wildearthguardians.org
sruscavagebarz@wildearthguardians.org

Counsel for Plaintiff

Caitlin M. Cipicchio

U.S. Department of Justice

Environment & Natural Resources Division
Natural Resources Section

150 M Street, N.E.

Washington, D.C. 20002

Phone: (202) 305-0503
caitlin.cipicchio@usdoj.gov

Clare Boronow

U.S. Department of Justice

Environment & Natural Resources Division
999 18th Street

South Terrace, Suite 370

Denver, CO 80202

Phone: (303) 844-1362

clare. boronow@usdoj.gov

Counsel for Federal Defendants

Jon Jindal
